DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-11 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Song fails to teach or suggest the overhang portion comprises: an overhang panel positioned vertically above the introduction detector; and an overhang upper rib that protrudes upward from the overhang panel and extends along at least a part of an edge of the overhang panel, the overhang upper rib being configured to block water falling out of the overhang panel.
Claims 3-11 and 20 are dependent upon claim 2.
Regarding claim 14, Song is silent to the detection projection is configured to move based on being pressed by the storage unit, wherein the introduction detector further comprises: a first terminal arranged in the detection case, at least a part of the first terminal being configured to move based on movement of the detection projection, and a second terminal positioned in a movement path of the first terminal in the detection case, and wherein the introduction detector is configured to, based on the first terminal contacting the second terminal, detect that the storage unit is inserted into the housing.
Claims 15-19 are dependent upon claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (EP 2476792 B1 cited in IDS).
Regarding claim 1, Song figures 1-6 teach a laundry treatment apparatus comprising: 
a housing (10 main body) defining an opening (10a laundry inlet) at a front surface thereof; 
a tub (20) disposed in the housing; 
a drum (30) rotatably disposed in the tub; and 
a storage unit (63 detergent accommodation box) configured to store detergent, the storage unit being configured to be inserted into and withdrawn from the housing through the opening; and 
a supply case (61 detergent housing) disposed in the housing and configured to receive the storage unit inserted through the opening, 
wherein the supply case comprises: 
an introduction detector (70 sensor) coupled to the supply case and configured to detect whether the storage unit is inserted into the housing, and 
an overhang portion (15a water supply pipe) positioned vertically above the introduction detector and configured to block water falling toward the introduction detector.[0032-43]
Regarding claim 12, Song figures 4 and 6 teach the supply case (61 detergent housing) further comprises a rear wall (shown in figure 6) that defines a slide coupling groove, the slide coupling groove (portion of the rear wall where sensor 70 is coupled) being configured to be coupled to the introduction detector (70) based on the introduction detector being inserted to the supply case in a lateral direction of the supply case, and wherein the introduction detector comprises a slide coupling portion (632a) that is configured to insert into and couple to the slide coupling groove in the lateral direction.[0043]
Regarding claim 13, Song figures 4 and 6 teach the introduction detector (70 sensor) comprises: a detection case (632a) that is coupled to a rear wall of the supply case and protrudes rearward relative to the rear wall (shown in figure 6); and a detection projection (portion of the rear wall where sensor 70 is coupled) that protrudes forward relative to the detection case, the detection projection passing through the rear wall and having a front end positioned inside the supply case, and wherein the introduction detector is configured to, based on the detection projection being pressed by the storage unit, detect that the storage unit is inserted into the housing.[0043]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711